Sawyer, J.
(dissenting). I am unable to agree with the conclusion of my associates that these actions can be consolidated “ without prejudice to a substantial right.”
From an examination of the complaints it will be seen that while both are founded on alleged false representations of defendants in the sale of the bonds and involve the same questions of law, they set out separate and distinct transactions involving entirely different detail of facts.
This plaintiff alleges that defendant on or prior to November 24, 1919, issued a prospectus for circulation and distribution among investors in general and all persons into whose hands such circulars should come, including the plaintiff, for the purpose of inducing them in reliance upon the statements contained therein as well as for that of deceiving and defrauding them, to invest in certain bonds therein described. The complaint also states that such prospectus was mailed to plaintiff and that in reliance upon the truth of the statements therein contained and of further statements, later made to him by an agent of defendants, he was induced to make the unprofitable investment sought by this action to be recovered.
The complaint in the Conant action follows the same general line and alleges the preparation, circulation and distribution of the prospectus of November 24, 1919; it further sets forth that about the 13th day of January, 1920, the same was revised, reprinted and similarly circulated, which revised circular was delivered to the plaintiff Conant who, upon the faith of its representations, together with those of an agent of defendant, but not the same agent men*295tioned in the Crandall complaint, was induced to make the purchase of which he complains and for which he also seeks to recover.
Each complaint sets forth in detail the alleged false statements and representations contained in the circulars on which the plaintiff relied, together with those made to him by the agent in question. A comparison of these demonstrates some to have been made to both Mr. Crandall and Mr. Conant, but that, as to others, there was a wide divergence between those made to each. Statements both by circular and by agent are claimed to have been made to Mr. Conant, which, if not true, might lead a jury to believe that he had been defrauded of his money and was entitled to recover, that were not made to Mr. Crandall. Likewise, a considerable number of statements, which, if untrue, might induce a verdict in favor of the latter, are alleged to have been the incentive for his purchase but formed no part of those leading to that of Mr. Conant.
In this situation of the pleadings it appears quite possible that upon separate trials a jury might find one plaintiff to have been defrauded and the other not. The danger of a consolidation lies in the probability, or at least possibility, that in a case of this character the jury may not distinguish between the representations affecting only the one plaintiff and those only the other and apply all for the benefit of both. This being so, I am unable to believe that the actions can be consolidated without prejudice to the substantial rights of defendants. Tried separately defendants are in position to meet and refute, if they can, the particular charges laid against them in the individual action. Tried together they must not only meet the charges of each plaintiff, but must also face the likelihood that all the charges will be accepted as fraudulently made to both.
The Court of Appeals in Akely v. Kinnicutt (238 N. Y. 466) upheld the joinder of 193 separate and independent causes of action brought by as many individual plaintiffs. The decision was, however, specifically placed on the ground that “ the common issues are basic and would seem to be the ones around which must revolve the greatest struggle and to which must be directed the greatest amount of evidence,” while the separate issues simply related to “ whether the plaintiff saw the prospectus or learned of its representations, was influenced thereby and at a certain date bought a certain amount of stock at a certain price in advance of its real value in reliance thereon.”
Of these individual issues the court said that “ the majority of them cannot involve much evidence or lengthy dispute.” The decision clearly recognizes (p. 476) that there may be cases where a jury cannot intelligently consider combined causes of action and *296that “ the question * * * is largely a matter of judgment and the possibility of an unfair trial.” As already pointed out, I think that the danger of an unfair trial resulting from the order appealed from must outweigh any advantage that would ordinarily flow to either the parties or the court from such a consolidation and that the order should be reversed.
Clark, J., concurs.
Order affirmed, with ten dollars costs and disbursements.